Citation Nr: 1020251	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from February 2007 to April 
2007.

This case comes before the Board of Veterans Appeals (Board) 
from a November 2007 rating decision from the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that she injured her left knee and left 
hip during basic training, and was treated and put on profile 
in March 2007 for such injuries.  A review of the evidence 
indicates that the all available service treatment records 
may not be currently associated with the claims folder.  

The service department records include a sick slip dated 
March 15, 2007, that shows she was treated for thigh and 
groin pain and that she was put on physical profile, to 
include limited duty and using crutches until cleared by bone 
scan for hip stress injury.  While the March 15, 2007 record 
appears to indicate that the Veteran was to soon undergo a 
bone scan, there is no medical record of such bone scan 
associated with the service department records or elsewhere 
in the claims folder.  

In her notice of disagreement, the Veteran indicated that she 
was advised to use crutches until she had a bone scan at the 
VA hospital.  She did not clearly indicate whether she 
actually underwent such a bone scan.   An attempt should be 
made to ascertain whether a bone scan was ever performed, 
and, if so, to have the report of such added to the claims 
file.

The service department records are completely silent for any 
knee problems.  More significantly, the service department 
records do not include the report of any separation 
examination.  The Board notes that personnel documents 
associated with the Veteran's Chapter 15 discharge 
proceedings from April 2007 include a document that advised 
her that she was required to undergo a separation physical 
examination.  Accordingly, it appears she was required to 
undergo an examination prior to discharge, but no such 
examination report is of record.  

As service department records do not appear to be complete, 
the VA must attempt to either obtain such records or confirm 
their unavailability.  38 U.S.C.A. § 5103A(c) (West 2002).  
Clarification from the Veteran in this matter is necessary to 
confirm whether she did follow-up with a bone scan while 
still in service, or whether she underwent a separation 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that she clarify whether she ever 
underwent a bone scan during service (or 
shortly thereafter), and whether she ever 
underwent a separation examination.  She 
should also be asked to identify and 
assist in the procurement of copies of any 
records of other pertinent treatment she 
may have received for her claimed left hip 
and left knee conditions (besides the sick 
slip of March 17, 2007).  To the extent 
possible, she should also provide the name 
and location of any facility that treated 
or examined her during service or 
thereafter.  

2.  Following completion of the above, and 
if the Veteran's responses to the above 
request confirms the existence of 
additional service treatment records or 
examination reports, the AOJ must take 
appropriate steps to secure all service 
treatment records or alternative records 
for the Veteran through official channels 
including the NPRC or any other 
appropriate source, and including the 
appellant, as per the procedures set forth 
in VA Adjudication Procedure Manual, 
Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29, if so warranted.  Any and all 
records obtained should be associated with 
the claims file.  Efforts to obtain these 
records must continue until it is 
determined that they do not exist, or 
until that point when further attempts to 
obtain them would be futile.  If there are 
no records available or all reasonable 
attempts to find any identified records 
have proven futile, the AOJ should notify 
the claimant pursuant to 38 C.F.R. § 
3.159(e) (2009), and include in the claims 
file a memorandum laying out the attempts 
taken and pointing to any documentation 
used in making the determination that no 
further VA efforts would likely prove 
fruitful.  See  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

3.  Following completion of the above 
development, and any additional 
development deemed necessary, the AOJ 
should readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case, which 
reflects consideration of any additional 
evidence received and fully sets forth the 
controlling law and regulations pertinent 
to the issued on appeal.  It must contain 
notice of all relevant actions taken on 
the claims for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


